FILED
                                                                      MARCH 23, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

CYNTHIA HEBERT AND JAMES D.  )
HEBERT, husband and wife,    )                          No. 37215-4-III
                             )
               Appellant,    )
                             )
     v.                      )
                             )                          UNPUBLISHED OPINION
SPRING CREEK EASEMENT OWNERS )
ASSOCIATION, (RMA) BOARD OF  )
TRUSTEES,                    )
                             )
               Respondent.

       FEARING, J. — Cynthia and James Hebert appeal summary judgment rulings

granted a homeowners association to which they belonged. The association, Spring

Creek Easement Owners Association, removed boulders and a gate placed by the Heberts

in a road easement. In turn, the association charged the Heberts for the costs of the

removal. When the Heberts failed to pay the assessment and regular assessments, Spring

Creek sued to foreclose on the assessments lien, and the Heberts sued for damage to their

gate and boulders. We affirm the superior court’s dismissal of the Heberts’ suit and the

superior court’s foreclosure of the assessments lien.

                                          FACTS

       In 2003, Sapphire Skies, LLC created Spring Creek, an eight-parcel development

in pristine Kittitas County. Two roads, Thunder Road and Ridge Crest Road, serve the
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


development. At least one road traverses each of the eight plots. The developer recorded

easements for the two roads.

      In addition to recording road easements, Sapphire Skies recorded covenants,

conditions, and restrictions (covenants) to create a homeowners association to maintain

the two roads and to impose duties on the lot owners within the association. In 2018, the

association adopted the name Spring Creek Easement Owners Association. We refer to

the association simply as Spring Creek. A three-member board of directors, consisting of

a president, a secretary, and a treasurer, manages Spring Creek. All parcel owners are

members of the homeowners association and hold nonexclusive easements for access,

ingress, and access along the two roads.

      Cynthia and James Hebert own Parcel 7 of Spring Creek, where Ridge Crest Road

eventually ends. The appeal concerns boulders placed and a gate installed by the Heberts

along and across Ridge Crest Road. James Hebert is the former president of Spring

Creek, having resigned on February 23, 2017.

      Many provisions of the recorded covenants pertain to the dispute on appeal.

Paragraph 1.2 of the covenants broadly states Spring Creek’s powers and duties:

             The duties and powers of the Association are those set forth in this
      Declaration, the Articles and Bylaws adopted by the Association, together
      with its general and implied powers of a nonprofit corporation, generally to
      do any and all things that a corporation organized under the laws of the
      State of Washington may lawfully do which are necessary or proper in
      operating for the peace, health, comfort, safety and general welfare of its
      Members, subject only to the limitations upon the exercise of such powers

                                            2
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       as are expressly set forth in this Declaration, the Articles and Bylaws.
       Without limiting the generality of the foregoing, the primary functions of
       the Association shall be enforcement of the covenants, the maintenance,
       operation and repair and insurance of the entry statement, private road
       easements over and across the Property for the purpose of ingress and
       egress to the Lots.

Clerk’s Papers (CP) at 315. The last sentence omits an “and” somewhere. Paragraph

1.10 limits the owners’ ability to build or improve on their lot without approval by the

Architectural Control Committee (ACC), which, per paragraph 1.9, is a three-member

committee designated by the board. The paragraph reads:

               Subject to the exemption of Declarant hereunder, no structure,
       improvement, or alteration of any kind which will be visible from other
       Dwellings, private roadways serving the Property or any public right of
       way shall be commenced, erected, painted or maintained upon the Property,
       until the same has been approved in writing by the ACC.

CP at 64.

       Paragraph 3.2 of the Spring Creek covenants requires Spring Creek to maintain the

easements in the HOA:

              The Association shall maintain and repair the Easements, or shall
       contract for such maintenance and repair to assure maintenance of the
       Easements in good condition.

CP at 304. Paragraph 4.1 governs the homeowners association owners’ obligation to pay

assessments to Spring Creek. The paragraph declares in part:

              each Owner of any Lot by acceptance of a deed or contract therefore,
       whether or not it shall be so expressed in such deed or contract, is deemed
       to covenant and agree to pay to the Association the following Assessments,


                                             3
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       which shall be established and collected as provided herein and in the
       bylaws of the Association:
             —Regular Assessments;
             —Extraordinary Assessments; and
             —Special Assessments

CP at 318.

       Paragraph 5.1 of the covenants expresses the declarant’s authority to install gates

and forbids the owners from infringing on other owners’ right of access to the easements.

The paragraph declares, in relevant part:

                Declarant expressly reserves for the benefit of the Owners
       reciprocal, nonexclusive easements for access, ingress and egress, over and
       under all of the Easements. Declarant expressly reserves the right to install
       entry gates and move the location of the road and therefore the easement.
       . . . In addition, in the Easements, the Owners of the Lots may install
       utilities, including but not limited to: sanitary sewer, water, electric, gas,
       television receiving, or telephone lines or connections, provided, however
       such use of the Easements shall be reasonably necessary for use and
       enjoyment of a Lot in the Property and such use shall not infringe on any
       Lot Owner’s use of the Easement for access, ingress and egress.

CP at 306.

       Paragraph 10.1 grants the homeowners association board or an owner the right to

enforce the covenants. The paragraph also governs an award of attorney fees in any

lawsuit to enforce the covenants:

               The Board, any Owner, and any governmental or quasi-
       governmental agency or municipality having jurisdiction over the Property
       shall have the right to enforce, by any proceedings at law or in equity, all
       restrictions, conditions, covenants, reservations, liens, and charges now or
       hereafter imposed by this Declaration, and in such action shall be entitled to
       recover costs and reasonable attorneys’ fees as are ordered by the Court.

                                             4
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       Failure by any such person or entity to enforce any such provision shall in
       no event be deemed a waiver of the right to do so thereafter.

CP at 320.

       We move to the facts that give rise to the appeal. In 2004, Cynthia and James

Hebert erected a chain fence across Ridge Crest Road as the road traverses their land.

The Heberts had already installed a separate gate in front of their home along their

driveway outside Ridge Crest Road.

       In January 2005, the Spring Creek board of directors convened a meeting. The

meeting minutes indicate that Spring Creek discussed potentially erecting a permanent

gate across Ridge Creek Road and on the Heberts’ parcel:

              Following all the discussion above, the topic of gates were [sic]
       raised again. Jim and Cynthia Hebert had placed a chain across the
       easement on the property line between Lot 7 and Lot 8. There was a
       discussion on safety concerns with a chain across the road and Cynthia
       commented she would replace it with a gate. There was a lengthy
       discussion on the legality of placing a gate on the easement and putting a
       gate up without written approval from Plum Creek and Sapphire Skies who
       both have legal easements.
              An [sic] majority of the homeowners agreed (7-1) to install a gate at
       the entrance to the Spring Creek Property where it comes up from Ridge
       Crest Road and Pat Deneen’s property. To do this, Cynthia Hebert was
       going to get written approval from Plum Creek and Sapphire Skies prior to
       erecting the gate. If written approval cannot be obtained, it was agreed to
       authorize Cynthia Hebert to install a temporary gate at the location of the
       chain. This temporary gate would be reviewed in the summer and a
       definite timeline established for its removal.

CP at 94 (emphasis added).



                                             5
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       Cynthia and James Hebert insist that the homeowners association board, during

the January 2005 meeting, approved a permanent gate, even though the minutes refer to

the approval as temporary and conditional. Current Spring Creek President Marion

Deardorff averred in a declaration that the Heberts did not obtain written permission from

Sapphire Skies or Plum Creek to build a permanent gate.

       Sometime between January and June 2005, Cynthia and James Hebert constructed

a permanent gate on their property across Ridge Crest Road. The Heberts erected the

gate further inside their parcel, rather than on the property line between Lots 7 and 8,

contrary to their representation during the board meeting.

       On May 26, 2005, the Spring Creek board of directors conducted a meeting,

during which they discussed the Heberts’ permanent gate. Cynthia Hebert explained that

she wanted a permanent gate due to safety concerns arising from individuals entering her

property with firearms. She added that, because of these concerns and on the advice of

their attorney, the couple constructed the permanent gate on Ridge Crest Road. The

meeting minutes further state:

              The cost of the gate was stated by Cynthia as being $7000 and would
       not be removed even if the association voted for its removal. The condition
       for removal of the gate would be upon installation of another gate
       elsewhere.
              ....
              Perry LaCelle took issue with Cynthia taking action outside of the
       Easement Association—1) She didn’t get correct approvals from Plum
       Creek, and 2) didn’t get signatures per request from Sapphire Skies.
       Cynthia replied that she did get permissions requested and sent them to the

                                             6
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       easement association. Perry commented that the permissions were from a
       third party (Plum Creeks [sic] Legal Council [sic]) with area’s [sic] blacked
       out and the request from Sapphire Skies was never complied with.
              ....
              John Craig proposed revisiting the gate at the end of the summer and
       give time for Chad Allen to talk with Pat Deneen about putting up a more
       permanent gate coming up the mountain. . . .
              ....
              A second motion was offered to allow Chad Allen to discuss with
       Pat Deneen installation of a gate. Chad would be authorized to discuss and
       bring any proposal to the Easement Association for formal approval. The
       motion passed 8 to 0.

CP at 330 (emphasis added).

       Cynthia and James Hebert also placed a series of boulders on Lot 7 within the road

easement. The Heberts claim that they decided to line the boulders along the road after

the board determined that it would be too expensive to install guard rails. According to

the Heberts, the couple laid the boulders in the spring of 2006, but Marian Deardorff

declared that the Heberts set the boulders in the winter of 2004.

       Twelve years passed without any action by Spring Creek with regard to Cynthia

and James Hebert’s gate. In the meantime, Spring Creek’s independent contractor,

Benito Chavez, encountered difficulties when snowplowing Ridge Crest Road because of

the gate and boulders. The Heberts frequently changed the gate’s lock combination.

Chavez declared that the gate posts and boulders impeded his maintenance of the road to

its width of sixteen feet wide, and, as winter progressed, two vehicles could not pass one

another.


                                             7
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       In April 2017, Marion Deardorff replaced James Hebert as president of Spring

Creek. Marion Deardorff described Spring Creek’s operations as informal before the

conversion.

       On July 18, 2017, the Spring Creek board met and discussed removing the

Heberts’ permanent gate and boulders. The meeting minutes state:

              The subject of removal of the rocks and gates was discussed. We
       reviewed the history of the gate installation and membership meeting where
       it was discussed. In addition, several large boulders are located on the
       easement placed there by Jim & Cynthia Hebert. The gate and boulders
       block or impede ingress with some of the owners and snow plowing service
       expressing concern over their placement. After discussion, the board
       declared them to be in violation and will contact the associations [sic] legal
       representative to request Jim & Cynthia Hebert remove both the gate and
       the boulders.

CP at 332.

       On July 26, 2017, Spring Creek’s attorney wrote to Cynthia and James Hebert for

the purpose of affording them notice and an opportunity to be heard before Spring Creek

took action to remove the gate and boulders. The Heberts objected to the removal due to

the board’s alleged approval of their installation, safety concerns, and the passage of over

a decade without Spring Creek’s demand for removal.

       In October 2017, Spring Creek’s contractor, Benito Chavez removed the Heberts’

boulders. Chavez billed Spring Creek $2,030.40 for removing the boulders. In turn,

Spring Creek invoiced the Heberts for the cost of removing the boulders. In November

2017, Chavez removed the Heberts’ gate blocking Ridge Crest Road. Chavez charged

                                             8
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


Spring Creek $1,987.20 for this work, and Spring Creek demanded reimbursement of the

sum from the Heberts.

       From 2017, Spring Creek prepared annual budgets. Spring Creek then levied

assessments on each lot owner, including the Heberts. The Heberts claim that the

wrongful removal of their gate and boulders resulted in property damage. Because their

property damage exceeded their homeowners association assessments and because they

believe that a portion of the charges related to Spring Creek’s snow plowing activities

outside the road easements, they refused to pay their assessments.

       In March 2018, Spring Creek presented Cynthia and James Hebert with a final

demand letter, requesting the Heberts pay the outstanding balance of their assessments,

expenses incurred when removing the Heberts’ gate and boulders, and attorney fees and

collection costs, for a total of $15,433.10. The letter conveyed Spring Creek’s intent to

proceed with foreclosure.

                                      PROCEDURE

       Cynthia and James Hebert sued Spring Creek and its “Board of Trustees” for

negligence. The Heberts alleged that Benito Chavez negligently removed their boulders,

which damaged their fences and disrupted the integrity of Ridge Crest Road. In addition

to seeking damages for negligence, the Heberts sought an order declaring that: (1) Spring

Creek may not restrict their right to install an entry gate, (2) Spring Creek may not

modify the covenants to prohibit entry gates without the unanimous consent of all

                                             9
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


property owners, and (3) the Heberts have the right to protect the integrity of their

property by placing barricades or boulders at a location agreed on by them and Spring

Creek.

         Spring Creek filed a separate complaint against Cynthia and James Hebert. The

complaint sought foreclosure on the lien imposed on the Heberts’ Lot 7 for unpaid

homeowners association assessments. Spring Creek alleged that the Heberts owed

$32,773.22 in assessments, interest, attorney fees, and costs. In Spring Creek’s suit,

Cynthia and James Hebert counterclaimed for improper maintenance of the easements

and damages resulting from the removal of the Heberts’ gate and boulders. The Heberts

asserted that their damages exceeded the amount of the assessments imposed by Spring

Creek. The superior court consolidated the Heberts’ negligence suit and Spring Creek’s

foreclosure action.

         Spring Creek moved for summary judgment dismissal of the Heberts’ claims and

for summary judgment in its foreclosure action. In support of the motion, Spring Creek

filed a declaration from Marion Deardorff. The Heberts did not object to Deardorff’s

declaration.

         In opposition to Spring Creek’s summary judgment motion, Cynthia Hebert filed a

declaration. Hebert averred, in part:

                2. Hebert’s [sic] were given permission to install a permanent gate
         by the Spring Creek Road Maintenance Association with permission from
         the other easement holders, Plum Creek and Sapphire Skies.

                                             10
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


              I have exhibits 1, 2, and 3 (Minutes from the 2004 giving permission
      the [sic] build the gate and showing where the guardrails should be located,
      Letter giving permission from Plum Creek, Sapphire Skies gave their
      permission verbally (followed by a fax showing the location), since their
      easement was only for the purpose having access to sell any remaining lots.
      In any case, Sapphire Skies is no longer in existence.)
              3. May 2005, the gate was installed, picture of the original gate and
      minutes from the May Spring Creek membership meeting. And minutes
      from the Fall 2005 meeting.
              4. While the association gave permission for a permanent gate in the
      winter of 2004, they determined that they wanted to see how it was working
      during the summer and would revisit it at the fall meeting if there were any
      issues. The only gate issue that the association decided to discuss at that
      meeting was one about a mile away on Pat Deneen’s property.
              ....
              12. Attached for the court’s review are true and accurate copies of
      the following documents:
                     ....
                     B. Minutes of the January 31, 2005 [meeting] giving
              permission for the permanent gate.
                     C. Letter from Plum Creek giving permission for the
              gate.

CP at 83-85 (emphasis added). Hebert did not attach any Exhibit C to her declaration.

      The superior court granted Spring Creek summary judgment on the Heberts’

claims and on Spring Creek’s claim. When entering a summary judgment order, the trial

court entered a judgment and decree of foreclosure that awarded reasonable attorney fees

and costs to Spring Creek in the amount of $69,345.40.

                                LAW AND ANALYSIS

      On appeal, Cynthia and James Hebert contend that issues of material fact exist as

to whether the Spring Creek covenants precluded their erection of the gate along Ridge


                                           11
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


Crest Road and placement of the boulders on the side of the road. The Heberts argue

that, because the covenants do not preclude their placement of these objects, principles of

easement interference control and issues of fact exist as to whether the boulders and gate

unreasonably interfered with the road easement. The Heberts also contend that an issue

of fact exists as to whether Spring Creek granted it permission to install a permanent gate.

       For the first time on appeal, Cynthia and James Hebert contend that: (1) hearsay

infects the declaration of Spring Creek President Marion Deardorff, (2) Spring Creek did

not establish itself as the successor in interest to the covenants’ declarant, (3) Spring

Creek lacks standing to enforce the covenants on behalf of the owners of the other seven

lots in Spring Creek, (4) the statute of limitations expired as to Spring Creek’s claim that

the Heberts breached the covenants, and (5) the Heberts acquired a prescriptive easement

at the location of their gate and boulders. We decline to address these five contentions.

RAP 9.12 governs issues raised initially on an appeal of a summary judgment motion,

and states, in relevant part:

               On review of an order granting or denying a motion for summary
       judgment the appellate court will consider only evidence and issues called
       to the attention of the trial court.

(Emphasis added.)

                                         Covenants

       Cynthia and James Hebert first contend that the covenants do not prevent them or

other lot owners from installing gates. Spring Creek responds that the covenants grant it

                                              12
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


exclusive authority to erect gates. After reading together paragraphs 1.2, 1.10, 3.2, and

5.1, we agree with Spring Creek.

       Restrictive covenants are contracts. The primary objective in contract

interpretation is to ascertain the intent of the parties at the time they executed the

contract. Viking Bank v. Firgrove Commons 3, LLC, 183 Wn. App. 706, 712-13, 334

P.3d 116 (2014). This court gives words in a contract their ordinary, usual, and popular

meaning unless the entirety of the agreement clearly demonstrates a contrary intent.

Viking Bank v. Firgrove Commons 3, LLC, 183 Wn. App. at 713. This court also views

the contract as a whole by interpreting particular language in the context of other contract

provisions. Viking Bank v. Firgrove Commons 3, LLC, 183 Wn. App. at 713.

       Paragraph 1.2 recognizes the primary function of Spring Creek as the maintenance

and operation of the road easements throughout the development in order to promote

ingress and egress for the lot owners. Paragraph 1.10 limits the owners’ ability to build

or improve on their lot without approval by the Architectural Control Committee.

Paragraph 3.2 imposes on Spring Creek the obligation to maintain the easements.

Paragraph 5.1 of the covenants recognizes the homeowners association’s authority to

install gates and forbids owners from infringing on other owners’ right of access to the

easements. These paragraphs express an intent to grant the homeowners association

plenary power over use of the roads and to preclude any owner from obstructing a road

regardless of whether the association forms an architectural control committee.

                                              13
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


        Even if we were to agree with the Heberts that Spring Creek lacked exclusive

authority to erect gates, we would conclude that Spring Creek has authority, under the

covenants, to preclude homeowners from erecting gates and boulders that impede egress

and ingress. As analyzed below, the undisputed facts established that the boulders and

gate unreasonably interfered with use of the easement for Ridge Crest Road.

                                        Permission

        Cynthia and James Hebert next argue that, regardless of whether the covenants

precluded them from erecting a gate and placing boulders on Ridge Crest Road, the

homeowners association granted them permission to install a permanent gate. Spring

Creek responds that, at most, the association granted permission to erect a temporary

gate.

        We scrutinize Cynthia Hebert’s declaration to determine whether the declaration

raises a genuine issue of material fact as to whether the homeowners association granted

permission to install a permanent gate. We emphasize that, when averring that Spring

Creek gave the Heberts permission for a permanent gate, Cynthia Hebert’s declaration

provides no details of when and by whom the association granted permission, other than

referring the reader to minutes from a 2004 meeting. The declaration also refers the

reader to Exhibit C, purportedly attached to the declaration, as a letter from Plum Creek

giving permission for the gate.



                                            14
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       Cynthia Hebert does not attach any minutes from a 2004 meeting to her

declaration. The declaration also is missing any Exhibit C. The declaration attaches

minutes from a January 2005 meeting. Those meeting minutes read:

               To do this, Cynthia Hebert was going to get written approval from
       Plum Creek and Sapphire Skies prior to erecting the gate. If written
       approval cannot be obtained, it was agreed to authorize Cynthia Hebert to
       install a temporary gate at the location of the chain. This temporary gate
       would be reviewed in the summer and a definite timeline established for it’s
       [sic] removal.

CP at 94.

       The attachments, on which Cynthia Hebert’s bases her claim of permission for a

permanent gate, defeat her conclusory statement of permanent permission. The sole

attachment addressing permission states that permission was temporary unless she gains

written approval from Plum Creek and Sapphire Skies. She provides no evidence of

written permission.

       Summary judgment is proper when “there is no genuine issue of any material fact

and the moving party is entitled to a judgment as a matter of law.” CR 56(c); State ex rel.

Banks v. Drummond, 187 Wn.2d 157, 167, 385 P.3d 769 (2016). An affidavit does not

raise a genuine issue for trial unless it sets forth facts evidentiary in nature—that is

information as to what took place, an act, an incident, a reality as distinguished from

supposition or opinion. Grimwood v. University of Puget Sound, Inc., 110 Wn.2d 355,

359, 753 P.2d 517 (1988), abrogated on other grounds by Mikkelson v. Public Utility


                                              15
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


District No. 1 of Kittitas County, 189 Wn.2d 516, 404 P.3d 464 (2017); Vacova Co. v.

Farrell, 62 Wn. App. 386, 395, 814 P.2d 255 (1991). A fact is an event, an occurrence,

or something that exists in reality. Grimwood v. University of Puget Sound, Inc., 110

Wn.2d at 359.

       A party opposing a motion for summary judgment may not rely on speculation or

argumentative assertions that unresolved factual issues remain. Seven Gables Corp. v.

MGM/UA Entertainment Co., 106 Wn.2d 1, 13, 721 P.2d 1 (1986). Likewise, a party

may not rely on having its own affidavits accepted at face value. Seven Gables Corp. v.

MGM/UA Entertainment Co., 106 Wn.2d at 13. Instead, the nonmoving party must set

forth specific facts that sufficiently rebut the moving parties’ contentions and disclose

that a genuine issue as to a material fact exists. Seven Gables Corp. v. MGM/UA

Entertainment Co., 106 Wn.2d at 13. Ultimate facts or conclusions of fact are

insufficient; conclusory statements of fact will not suffice. Grimwood v. University of

Puget Sound, Inc., 110 Wn.2d 355, 359-60 (1988). Two foreign courts have declined to

accept facts declared in an affidavit when documents filed along with the affidavit

contradict those stated facts. Hassiem v. O&G Industries, Inc., 197 Conn. App. 631, 650,

232 A.3d 1139, 1152, cert. denied, 335 Conn. 928, 235 A.3d 525 (2020); Lujan v.

Navistar, Inc., 503 S.W.3d 424, 436 (Tex. App. 2016), aff’d in part, rev’d in part, 555

S.W.3d 79 (Tex. 2018).



                                             16
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


       Cynthia and James Hebert contend that Spring Creek’s lack of an objection,

between 2005 and 2017, to their gate and boulders support the conclusion that the

homeowners association authorized them to install their gate and boulders. We disagree

that the lack of action creates an issue of fact. The Heberts present no evidence of any

statements or conduct, other than lack of action, on behalf of the association that

impliedly approved the obstructions. During most of this time, James Hebert served as

association president. Paragraph 10.2 of the covenants contains an anti-waiver clause,

allowing Spring Creek to enforce any provision of the covenants even if it did not enforce

the provision initially.

       Cynthia and James Hebert also highlight that other homeowners placed boulders

along the roads. Nevertheless, the Heberts present no evidence of any other boulders

interfering in maintenance of the roads or access along the roads.

                                      Easement Rules

       Because we conclude that the language of the covenants precludes Cynthia and

James Hebert from installing a gate across Ridge Crest Road and laying boulders on the

side of the road, we need not analyze whether traditional easement rules require the

Heberts to remove these obstacles. We would grant Spring Creek summary judgment on

this issue also, however.

       The person who benefits from an easement, known as the easement holder or

dominant estate owner, has a property interest in the land subject to the easement, known

                                             17
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


as the servient estate. Zonnebloem, LLC v. Blue Bay Holdings, LLC, 200 Wn. App. 178,

183, 401 P.3d 468 (2017). A servient estate owner may use his property in any

reasonable manner that does not interfere with the original purpose of the easement.

Littlefair v. Schulze, 169 Wn. App. 659, 665, 278 P.3d 218 (2012). With regard to an

erection of a gate across a road, this court held, in Northwest Properties Brokers

Network, Inc. v. Early Dawn Estates Homeowner’s Association, 173 Wn. App. 778, 793,

295 P.3d 314 (2013):

               Accordingly, when determining whether a gate or its ease of use
        unreasonably interferes with easement rights, we consider (1) the increased
        burden on the servient estate, (2) whether the restrictions on the gate are
        reasonably necessary for protection, and (3) the degree to which the gate
        interferes with the dominant owner’s use.

        The Heberts had legitimate safety concerns for erecting a permanent gate, but they

already maintained a separate gate in front of their home outside of Ridge Crest Road.

The addition of the second gate further down the road did not increase protection for their

home.

        Benito Chavez testified that the boulders and gate impeded his snowplowing of

Ridge Crest Road. The gate posts and boulders rendered more difficult the maintenance

of the road to its sixteen feet width and precluded two vehicles from passing one another

in winter months. The gate’s constant change in lock combination delayed his work and

increased Spring Creek’s costs.



                                            18
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


      Although Cynthia and James Hebert claim the gate and boulders did not burden

Spring Creek and other homeowners, they provided no facts to contravene the testimony

of Benito Chavez. A party opposing a motion for summary judgment may not rely on

speculation or argumentative assertions that unresolved factual issues remain. Seven

Gables Corp. v. MGM/UA Entertainment Co., 106 Wn.2d 1, 13 (1986).

                                      Negligence

      Cynthia and James Hebert asserted an action for negligence in their complaint. In

their response to Spring Creek’s summary judgement motion, they argued that Benito

Chavez damaged their property at the direction of Spring Creek. On appeal, however, the

Heberts waived any claim for negligence.

                                      Assessments

      Cynthia and James Hebert argue that the trial court erred by granting summary

judgment to Spring Creek for the amount of the Heberts’ unpaid assessments to the

association. On appeal, the Heberts only challenge assessments imposed against them

relating to Spring Creek’s expenses incurred by removing the Heberts’ gate and boulders.

They argue that they are not obligated to pay these assessments because the removal was

wrongful. Because we conclude that Spring Creek held the prerogative to impose the

cost of removal on the Heberts, we affirm the grant of summary judgment in favor of

Spring Creek.



                                           19
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


      The Washington homeowners association act provides that an association may

impose and collect assessments, also known as dues, and charges for late payments of the

assessments:

             Unless otherwise provided in the governing documents, an
      association may:
             ....
             (2) Adopt and amend budgets for revenues, expenditures, and
      reserves, and impose and collect assessments for common expenses from
      owners;
             ....
             (11) Impose and collect charges for late payments of assessments
      and, after notice and an opportunity to be heard by the board of directors
      or by the representative designated by the board of directors and in
      accordance with the procedures as provided in the bylaws or rules and
      regulations adopted by the board of directors, levy reasonable fines in
      accordance with a previously established schedule adopted by the board of
      directors and furnished to the owners for violation of the bylaws, rules, and
      regulations of the association.

RCW 64.38.020(2), (11) (emphasis added). Paragraph 4.1 of the covenants requires the

owners to pay assessments to Spring Creek. The paragraph states, in pertinent part:

             each Owner of any Lot by acceptance of a deed or contract therefore,
      whether or not it shall be so expressed in such deed or contract, is deemed
      to covenant and agree to pay to the Association the following Assessments,
      which shall be established and collected as provided herein and in the
      bylaws of the Association:
             —Regular Assessments;
             —Extraordinary Assessments; and
             —Special Assessments

CP at 318.




                                           20
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


                              Superior Court Attorney Fees

       Cynthia and James Hebert challenge the superior court’s grant of reasonable

attorney fees and costs to Spring Creek. The Heberts highlight that the trial court

provided no basis for its decision and entered no findings in support of the award.

Nevertheless, the Heberts do not challenge the amount of fees awarded by the superior

court. They only challenge on appeal the granting of the fees. As a matter of law, Spring

Creek was entitled to the award under the Spring Creek covenants.

                                 Attorney Fees on Appeal

       Both parties request attorney fees on appeal. Spring Creek seeks attorney fees

pursuant to RAP 18.1 and RCW 4.84.185, claiming that the Heberts’ appeal is frivolous.

They also cite RCW 64.38.050 for its request for fees.

       A party requesting fees under RAP 18.1 must provide argument and citation to

authority to advise the court of the appropriate grounds for an award of attorney fees as

costs. Robinson v. American Legion Department of Washington, Inc., 11 Wn. App. 2d

274, 298, 452 P.3d 1254 (2019), review denied by Smith v. American Legion Department

of Washington, 195 Wn.2d 1026, 466 P.3d 770 (2020). We question whether Cynthia

and James Hebert’s appeal is frivolous, but we need not address the frivolity of the

appeal. RCW 64.38.050 and the Spring Creek covenants afford recovery.

       RCW 64.38.050, a portion of the homeowners association act, declares:



                                            21
No. 37215-4-III
Hebert v. Spring Creek Easement Owners Association


             Any violation of the provision of this chapter entitles an aggrieved
      party to any remedy provided by law or in equity. The court, in an
      appropriate case, may award reasonable attorneys’ fees to the prevailing
      party.

Additionally, paragraph 10.1 of the covenants allows the board or a lot owner to receive

an attorney fee award when they enforce the covenants.

              The Board, any Owner, and any governmental or quasi-
      governmental agency or municipality having jurisdiction over the Property
      shall have the right to enforce, by any proceedings at law or in equity, all
      restrictions, conditions, covenants, reservations, liens, and charges now or
      hereafter imposed by this Declaration, and in such action shall be entitled
      to recover costs and reasonable attorneys’ fees as are ordered by the
      Court.

CP at 320 (emphasis added).

                                    CONCLUSION

      We affirm the superior court’s ruling on summary judgment. We grant Spring

Creek reasonable attorney fees and costs incurred on appeal.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.
WE CONCUR:


______________________________              _________________________________
Siddoway, A.C.J.                            Staab, J.

                                           22